DETAILED ACTION
The following Office action concerns Patent Application Number 16/794,881.  Claims 1, 2, 4, 5, 7, 12, 14, 19, 23, 27, 29, 30, 36, 39, 71-73 are pending in the application.  Claims 36 and 73 are withdrawn from consideration as being drawn to a non-elected invention or species.
The applicant’s amendment filed February 16, 2021 has been entered.
The previous rejection of claims 19, 23 and 30 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection under 35 USC 102/103 over Ravner et al are withdrawn in light of the applicant’s amendment.
Election by Original Presentation
Newly submitted claim 73 is directed to a species of the invention that is independent and distinct from compounds of formula (V) and formula (VI), which are the originally claimed species of the compound of formula (I).  Since the applicant has received an action on the merits for the originally claimed species of the invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claim 73 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. § 112(b) because the limitation “the heat transfer fluid comprises one or more compounds selected from the group of consisting of...” is indefinite because it recites “comprising” and “consisting of” for the same list of compounds.  It is unclear if the list of compounds is open or closed.
Claim 72 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time the application was filed.  In particular, the limitation “provided that the lubricant does not contain a metal salt of the diacidic moiety of Formula (I),” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 12, 14, 19, 23, 27, 29, 30, 39, 71 and 72 are rejected under 35 U.S.C. § 103 as being unpatentable over Fujii et al (US 2016/0333245) in view of Ravner et al (US 3,262,881).
Fujii et al teaches a heat transfer fluid composition comprising trifluoroethylene, lubricating oil, and stabilizer (abstract; par. 32).  Trifluoroethylene is a hydrofluorocarbon.  The lubricating oil includes ester lubricating oils and fluorinated lubricating oils (par. 16).  The heat transfer fluid is used in an air-conditioning apparatus and a refrigeration apparatus (par. 26). 
Fujii et al does not teach that the lubricating oil is a fluorinated diester of claimed formula (I).
2 and two alcohols H(CF2CF2)nCH2OH, wherein R is an aliphatic hydrocarbon of 3 to 9 carbon atoms and “n” is 2 to 5 (col. 2, lines 16-46).  R corresponds to claimed index n’.  The above fluorinated diester compound satisfies claimed formula (I) with W=H, X=H, Y=F, and Z=H.  The fluorinated diester is a lubricant (col. 1, lines 21-27).  The lubricant has improved oxidation stability (col. 1, lines 29-32). 
Regarding claim 12, the above diester compound satisfies claimed formula (V) with n=2 and R having four carbon atoms (corresponding to adipic acid) and claimed formula (VI) with n=2 and R having eight carbon atoms (corresponding to sebacic acid).  
It would have been obvious to a person of ordinary skill in the art to select n=2 because Ravner teaches that n is 2 to 5.  It would have been obvious to person of ordinary skill in the art to select the adipate and sebacate diesters because Ravner teaches both of those diesters (col. 2, lines 16-46).  In addition, it would have been obvious to a person of ordinary skill in the art to include both of the diesters in the composition since both compounds are taught by Raver et al.
Regarding claim 19, the ignition temperature of the composition is inherently greater than 500 ̊C.  The composition 
Regarding claim 72, the composition of Fujii in view of Ravner is not required to contain a metal salt of the diacidic moiety of claimed formula (I).
Fujii teaches that the lubricating oil includes ester oils and fluorinated oils.  The lubricant compound of Ravner satisfies both of these requirements because it is an ester and it is fluorinated.  In addition, the lubricant of Ravner has improved oxidation stability.  A person of ordinary skill in the art would have been motivated to combine the lubricant of Ravner with the heat transfer fluid of Fujii in order to incorporate a lubricant having the desired chemical groups and further having improved oxidation stability.
Response to Arguments
The applicant argues that the claimed composition excludes metal carboxylates.  However, the limitation “A composition comprising a heat transfer and a lubricant...” permits any additional component(s) to be included in the composition.  In addition, the limitation “the lubricant consisting of one or more compounds of formula (I)” does not exclude metal carboxylates from the composition.  It is further noted that the metal carboxylates of Ravner are anti-oxidants (col. 1, lines 33-36).  Therefore, the applicant’s argument is not persuasive.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 12, 2021